Appeal from an order of the Supreme Court, Clinton County Special Term, dismissing writ of habeas corpus. Appellant was convicted, upon a plea of guilty, of the crime of robbery, first degree, while armed with a dangerous weapon, and as a second offender. This conviction was had on December 8, 1926. He claims that he was convicted upon an indictment to which he did not plead guilty, and that he intended to plead to another indictment charging him with attempted robbery; also that he was not advised of his right to counsel and that his conviction was procured by fraud on the part of an unknown assistant district attorney. Apart from any legal propositions involved the record does not support appellant’s assertions. Order affirmed. All concur. [See post, p. 1006.]